Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed replacement drawing sheets (FIGS. 1-20) and amendments to the specification, abstract, and claims. These are acceptable and contain no new matter.
As a result of these submissions in combination with the examiner’s amendment below, the following objections/rejections have been withdrawn:
The 35 U.S.C. 132(a) objection to the specification.
The objections to claims 13, 17-23, and 25-28.
The 35 U.S.C. 112(a) rejections of claims 17, 19, and 28.
The 35 U.S.C. 112(b) rejections of claims 13, 17-23, and 25-28.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Naipaul Bassoo, pro se, on 3/21/2022.

The application has been amended as follows: 

In the abstract:


In the claims:
Claim 13 has been rewritten to the following:
--A sand pit training bag transitionable between a closed bag configuration and an open bag configuration comprising: 
a top flap, a bottom flap, and two side flaps, wherein each flap comprises a hook and loop fastener, wherein when the sand pit training bag is in the closed bag configuration, the hook and loop fasteners of the top and bottom flaps are engaged with each other and the hook and loop fasteners of the two side flaps are engaged with each other, and wherein when the sand pit training bag is in the open configuration, the hook and loop fasteners of the top and bottom flaps are not engaged with each other and the hook and loop fasteners of the side flaps are not engaged with each other; 
at least one cooperating hook and loop fastener, wherein the cooperating hook and loop fastener is secured in the sand pit training bag in the open bag configuration; 
one or more sets of grips, wherein one grip in the one or more sets of grips is positioned on the periphery of the external surface of the sand pit training bag in the closed bag configuration; 
one or more sets of loops, wherein at least one loop in the one or more sets of loops is configured to be secured to the periphery of the external surface of the sand pit training bag in the closed bag configuration; 
one or more attachable accessories; and 
a set of one or more weights, wherein at least one weight is a sand filler, and 
wherein the external surface of the sand pit training bag comprises a layer of a fixed flat 

Claim 18 has been rewritten to the following:
--The sand pit training bag according to claim 13, wherein the cooperating hook and loop fastener is located in the sand pit training bag in the open bag configuration to secure objects.--

Claim 19 has been rewritten to the following:
--The sand pit training bag according to claim 13, wherein the one grip of the one or more sets of grips is constructed with seat belt webbing positioned on the periphery of the external surface of the sand pit training bag in the closed bag configuration.--

Claim 20 has been rewritten to the following:
--The sand pit training bag according to claim 13, wherein the layer of the fixed flat durable surface is configured for preventing damage to the exterior of the sand pit training bag when being dragged or slammed.--

Claim 21 has been rewritten to the following:
--The sand pit training bag according to claim 13, wherein the at least one loop of the one or more sets of loops is configured to be secured to the periphery of the external surface of the sand pit training bag in the closed bag configuration for attaching accessories.--

Claims 22-23 have been canceled.

Claim 26 has been rewritten to the following:
--The sand pit training bag according to claim 13, wherein the at least one weight of the set of one or more weights comprises a grip secured on the external surface.--

Allowable Subject Matter
Claims 13, 18-21, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US 2010/0048363 (Gilberti et al.). Gilberti et al. discloses a sand pit training bag transitionable between a closed bag configuration (FIG. 3) and an open bag configuration (FIG. 5) comprising: at least one cooperating hook and loop fastener 46,48,50 (FIGS. 8-9, 11), wherein the cooperating hook and loop fastener is secured in the sand pit training bag in the open bag configuration (FIG. 8); one or more sets of grips 40, wherein one grip in the one or more sets of grips is positioned on the periphery of the external surface of the sand pit training bag in the closed bag configuration (FIGS. 1-11); one or more sets of loops 42, wherein at least one loop in the one or more sets of loops is configured to be secured to the periphery of the external surface of the sand pit training bag in the closed bag configuration (FIGS. 5-9); one or more attachable accessories (paras 0048 and 0056); and a set of one or more weights 14, wherein at least one weight is a sand filler (FIG. 1, para 0054), and wherein the external surface of the sand pit training bag comprises a layer of a fixed flat durable surface (para 0050; note that US 2013/0157815 to Reynolds et al. discloses nylon as a suitable material for an outer shell of a bag carrying fill material - para 0027). However, Gilberti et al. fails to disclose the sand pit training bag further comprises a top flap, a bottom flap, and two side flaps, wherein each flap comprises a hook and loop fastener, wherein when the sand pit training bag is in the closed bag configuration, the hook and loop fasteners of the top and bottom flaps are engaged with each other and the hook and loop fasteners of the two side flaps are engaged with each other, and wherein when the sand pit training bag is in the open configuration, the hook and loop fasteners of the top and bottom flaps are not engaged with each other and the hook and loop fasteners of the side flaps are not engaged with each other.
There is no teaching, suggestion, or motivation in the prior art art of record that would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784